Citation Nr: 1327400	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  10-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than June 21, 2000, for the award of a total disability rating for compensation based on individual unemployability (TDIU).  

2.  Entitlement to an effective date earlier than June 21, 2000, for the award of a TDIU on the basis of clear and unmistakable error in a rating decision of October 2004.  
REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In rating decision in October 2004, the RO, in pertinent part, implemented an October 2004 Board decision, and granted a TDIU, effective June 21, 2000.  The Board reasonably construes the Veteran's January 2010 notice of disagreement as to the February 2009 RO decision that denied the Veteran's claim for entitlement to an effective date earlier than June 21, 2000, for the award of a TDIU to include the RO's October 2004 decision, assigning an effective date of June 21, 2000 for the award of a TDIU on the basis of clear and unmistakable error.  As the RO has not issued a statement of the case, addressing the claim, the claim is REMANDED to the RO via the Appeals Management Center in Washington, DC.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).


FINDING OF FACT

In a rating decision in October 2004, the RO granted a TDIU, effective June 21, 2000; after the Veteran was notified of the rating decision and of his procedural and appellate rights, he did not appeal the rating decision, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran and the rating decision became final on the basis of the evidence of record.  



CONCLUSION OF LAW

Excluding the separate claim of clear and unmistakable error, to the extent there is a freestanding claim for an earlier effective date arising from the rating decision in October 2004, the claim for an effective date earlier than June 21, 2000, for the award of a TDIU, has no legal merit.  38 U.S.C.A. § 5110 (West 2002).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Excluding the separate claim of clear and unmistakable, the VCAA does not apply to the freestanding claim for an earlier effect date, because there is no reasonable possibility that any further assistance would aid the Veteran in substantiating the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (The U.S. Court of Appeals for Veterans Claims held that the VCAA does not apply to a claim if there has been factual development and there is no reasonable possibility that any further assistance would aid the appellant in substantiating the claim.).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

On June 21, 2000, the Veteran filed a claim for permanent and total disability for nonservice-connected pension.  The Veteran stated that he had been totally disabled since 1988.  





At the time of the claim, the Veteran was service connected for otitis media with a perforated left tympanic membrane, rated 10 percent; headaches, rated 10 percent; and for bilateral hearing loss, rated 0 percent.  The combined disability rating was 20 percent.  

Following VA examinations in August 2000, in January 2001, and in February 2001, in a rating decision May 2002, the RO, in pertinent part, granted the claim for a permanent and total disability rating for nonservice-connected pension.  

The Veteran underwent additional VA examinations in June 2002 and in September 2002.  

In a rating decision in October 2002, the RO, in pertinent part, granted service connection and a 10 percent rating for tinnitus, effective June 21, 2000, and granted service connection and a 30 percent rating for a vestibular defect, effective June 21, 2000.  

In a rating decision in November 2002, the RO increased the rating for headaches to 30 percent, effective September 27, 1991.  At that time, the Veteran's service-connected disabilities were otitis media with a perforated left tympanic membrane (rated 10 percent); a vestibular defect (rated 30 percent); headaches (rated 30 percent); bilateral hearing loss (rated 0 percent); and tinnitus (rated 10 percent).  The combined disability rating was 60 percent.  

On December 12, 2002, the Veteran filed a formal TDIU claim.  In a rating decision in April 2003, the RO denied the claim.  The Veteran appealed the RO's rating decision.  

The Veteran underwent additional VA examinations in May 2004 and June 2004.  

In a decision in October 2004 decision, the Board granted the TDIU claim.  



In rating decision in October 2004, the RO implemented the Board's decision, and assigned an effective date of June 21, 2000, for the TDIU.  

After the Veteran was notified of the TDIU rating and of his procedural and appellate rights, he did not appeal the rating decision as to the assigned effective date.  And no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  And the rating decision became final as to the effective date on the basis of the evidence of record.  

In July 2008, the Veteran filed the current claim for entitlement to an effective date earlier than June 21, 2000, for the TDIU award.  

Analysis

The Veteran did not appeal the October 2004 RO rating decision that granted a TDIU rating, effective June 21, 2000, which became final as to the effective date, excluding clear and unmistakable error.  

The remedy to overcome finality of a rating decision or a decision by the Board is to raise clear and unmistakable error in the final decision.  Otherwise, a claimant may not properly file and the Board has no authority to adjudicate a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed rating decision by the RO.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  When such a freestanding claim for an earlier effective date is raised, the United States Court of Appeals for Veterans Claims has held that such an appeal should be dismissed.







In accordance with Rudd, the Board does not have jurisdiction to review a freestanding claim for an earlier effective date for the award of a TDIU rating arising from the rating decision in October 2004, and the freestanding claim for an effective date earlier than June 21, 2000, for the award of a TDIU rating, must be dismissed.  


ORDER

Excluding the separate claim of clear and unmistakable error, to the extent there is a freestanding claim for an effective date earlier than June 21, 2000, for the award of a TDIU rating, the claim is dismissed.


REMAND

The Veteran has raised clear and unmistakable error in adjudicating the assigned effective date for the TDIU rating.  The Board reasonable construes the Veteran's notice of disagreement, dated in January 2010, to include the October 2004 RO rating decision, assigning an effective date of June 21, 2000 for the award of a TDIU rating on the basis of clear and unmistakable error.  In accordance with Manlicon as the RO has not issued a statement of the case, the claim is remanded for the following action. 

Issue a statement of the case on the claim of clear and unmistakable error in the rating decision in October 2004, as to the effective date of the TDIU rating, addressing the Veteran's argument that the TDIU rating should be effectuated from May 28, 1988 or from 1967.  





In order to perfect an appeal to the Board, the Veteran must timely file a substantive appeal, following the issuance of the statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


